Citation Nr: 0739443	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 50 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

Additional VA medical treatment records, dated from June 2004 
to March 2007, were added to the file after the most recent 
Supplemental Statement of the Case.  A written waiver of RO 
consideration of that evidence was added to the file on 
behalf of the veteran by his representative in May 2007.  See 
38 C.F.R. § 20.1304 (2007).


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
PTSD has been manifested by depressed and anxious mood, 
difficulty sleeping, daily flashbacks, hearing voices, 
hypervigilance, obsessive checking behavior, and memory 
impairment.  The evidence also shows that the veteran has 
been alert, fully oriented and exhibiting fair eye contact, 
normal speech, fair concentration and attention, goal-
directed thought process, and no homicidal or suicidal 
ideations.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's May 2004 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Moreover, "[i]n cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Finally, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained the veteran's 
service medical records, VA medical treatment records, and 
his identified private treatment records.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In addition, the veteran was 
provided with a VA examination to ascertain the presence and 
severity of his PTSD.  Finally, there is no indication in the 
record that additional evidence relevant to the issue being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2007).  The Rating Schedule is 
primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a 
result of or incident to military service.  The ratings are 
intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2007); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In an August 2004 rating decision, the RO granted service 
connection for PTSD and assigned thereto an initial 
evaluation of 30 percent, effective from March 31, 2004.  See 
38 C.F.R. § 3.400 (2007).  The veteran subsequently filed a 
timely appeal of this decision seeking a higher initial 
disability rating. 

A subsequent RO decision, dated in May 2005, granted an 
increased initial disability rating of 50 percent for the 
veteran's service-connected PTSD, effective from March 31, 
2004.  The veteran continues to seek a higher initial 
disability rating in this matter.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  
Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
disabling when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control, such 
as unprovoked irritability with periods of violence; spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 61-70 reflects some mild symptoms, such as 
depressed mood and mild insomnia, or some difficulty in 
social, occupational, or school functioning, such as 
occasional truancy, or theft within the household, but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51-60 indicates 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational or school functioning (e.g., having few friends 
or having conflicts with peers or co-workers).  A GAF score 
of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.

The VA examination for PTSD, performed in June 2004, noted a 
GAF score relating solely to the veteran's PTSD alone of 65, 
which indicates some mild symptoms, such as depressed mood 
and mild insomnia, or some difficulty in social, 
occupational, or school functioning, such as occasional 
truancy, or theft within the household, but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  DSM-IV at 46-47.  A review of 
the veteran's VA treatment reports, dated from 2004 to 2007, 
revealed a range of GAF scores from 48 to 60.  The lowest of 
these scores, a 48, which was noted in a February 2007 
treatment report, indicates serious symptoms or serious 
impairment in social, occupational, or school functioning."  
Id. 

Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2007); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).  

With consideration of the entire record, the Board finds that 
the objective medical evidence of record does not support an 
evaluation in excess of 50 percent at any time since the 
initial grant of service connection effective from March 
2004.  The VA examination performed in June 2004, noted that 
the veteran was living with his spouse and son.  He indicated 
that his marital relationship was stable and denied any 
current family problems.  The report also noted that the 
veteran has a couple of close friends with degree of intimacy 
in those relationships.  The report indicated that the 
veteran was employed on a full time basis, and had been with 
the same employer for the past eight years.  It also noted 
that he had remained with his prior employer for a period of 
twenty-two years.  The report indicated that the veteran had 
never before received any mental health care.  The veteran 
reported that he was having difficulty remembering things 
over the past few years.  He also reported episodes of 
depression, difficulty sleeping, nightmares, intrusive 
thoughts, social isolation, and hypervigilance.  Mental 
status examination revealed the veteran to be alert, 
oriented, friendly, cooperative, coherent and relevant.  He 
had no history of delusions or hallucinations.  His eye 
contact was good, and there was no current suicidal or 
homicidal ideation.  His memory was noted to be reasonably 
intact.  The report noted that the veteran exhibited 
ritualistic behavior consisting of obsessive checking 
behavior.  He also had impaired impulse control involving 
physically hurting things out of anger and verbal behavior 
that was too angry.  He had no speech problems, no panic 
attacks.  The report concluded with a diagnosis of PTSD, and 
listed a GAF score relating solely to his PTSD of 65.

A treatment report, dated in November 2004, noted the 
veteran's complaints of nightmares.  A mental status 
examination conducted at that time revealed that the veteran 
was appropriately groomed, alert, attentive and fully 
oriented.  His memory and concentration were impaired.  His 
speech was normal, eye contact good, and behavior was 
cooperative.  His mood and affect was stable, thought process 
normal and coherent, and insight and judgment were good.  He 
had no suicidal or violent ideations.  The report concluded 
with a diagnosis of PTSD, and listed a GAF score of 60.  A 
treatment report, dated in December 2004, noted the veteran's 
complaints of some memory problems, anger, irritability and 
nightmares.  The veteran reported that his marital 
relationship was good, and that his relationships with his 
four children were fairly good.

A letter, dated in May 2005, was received from T. Davies, 
M.D.  In his letter, Dr. Davies noted that he had been 
treating the veteran since April 2005 for a severe head 
injury.  The letter noted that the veteran has had acute 
subdural hematoma and intracerebral hematoma both requiring 
craniotomy.  

A treatment letter, dated in November 2006, was received from 
M. Yelameli.  Dr. Yelameli noted that the veteran has had a 
traumatic brain injury with resultant severe four extremity 
spacisity.  The report also noted that he was totally 
incapable of any voluntary movements in any of his 
extremities and must be considered completely disabled for 
all purposes.  

A treatment report, dated in February 2007, noted the 
veteran's complaints of difficulty sleeping and that he was 
hearing voices.  He also indicated that his short term memory 
was poor, and that he has intrusive thoughts about Vietnam 
and flashbacks occurring about once a day.  The veteran was 
noted to be anxious, and repeatedly asked to leave or go to 
the restroom.  Mental status examination revealed that he 
veteran was casually groomed and dressed.  He was alert, 
oriented, pleasant, and cooperative most of the time.  His 
speech was clear, coherent, and goal oriented.  In discussing 
his memory, the report noted that he was able to repeat three 
objects immediately, and at two and five minutes.  His 
concentration and attention were noted to be fair, and he was 
distracted by pain.  His mood was euthymic, with occasional 
anger and sadness, and his affect was anxious.  He denied any 
thoughts of harm to himself or others.  There was no evidence 
of a thought disorder, and the veteran was found to be 
vaguely paranoid.  The report noted that the veteran had 
thoughts/auditory/visual hallucinations related to his PTSD.  
The report concluded with a diagnosis of PTSD, with worsening 
nightmares after the accident, with depression.  The report 
noted that the depression was reasonably stable.  It also 
noted that the veteran has a cognitive disorder and mood 
disorder due to his head injury with affective lability 
present in addition to his prior PTSD and depression.  The 
report noted an overall GAF score of 48/55.  It also noted 
the examiner's comments that his PTSD symptoms appear worse 
likely due to pain and very limited ability to distract his 
frequent intrusive thoughts.

A treatment report, dated in March 2007, noted that the 
veteran had organic brain dysfunction from a motor vehicle 
accident.  The report noted that he has memory and cognitive 
deficit, and has chronic pain involving multiple sites.  It 
also noted that he has a baclofen pump, and is on multiple 
narcotics for this condition.  The report concluded with 
diagnoses of cognitive disorder, not otherwise specified; 
spastic hemiplegia and hemiparesis affecting both the 
dominant and nondominant sides; depression, and PTSD.  

The evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating, 70 percent, 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  

While there is evidence that the veteran exhibited 
ritualistic behavior consisting of obsessive checking 
behavior, the evidence does not show the severity of this 
condition to equate to an obsessional ritual which interferes 
with routine activities.  Moreover, there is no showing of 
suicidal or homicidal ideation; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
or the inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  In 
reaching this decision, the Board notes that the veteran is 
shown to have worked for the same employer for eight years, 
presumably up until the time of his nonservice related severe 
head injury.  Moreover, the record indicates that his prior 
employment had lasted for a period of twenty-two years.  The 
record further reflects that the veteran has fair to good 
relationships with his family members and a couple of close 
friends.  

While the Board acknowledges the veteran does have 
significant symptoms from his PTSD, including complaints of 
nightmares, difficulty sleeping, intrusive thoughts about 
Vietnam, and poor memory, these symptoms are clearly more 
analogous to those described in the currently assigned 50 
percent disability rating.  
As noted above, pursuant to Diagnostic Code 9411, PTSD is 
rated 50 percent disabling when there is occupational and 
social impairment with reduced reliability and productivity 
due to flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Based on all the evidence of record, to include all 
classifications by the examiners of the level of psychiatric 
impairment, the preponderance of the evidence of record does 
not show occupational and social impairment that meets the 
criteria for a rating in excess of 50 percent for the 
disability at issue at any time subsequent to March 2004.  
Id.; Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


